Walton, J.
Two pauper suits included in one report. The question is whether the settlement of Emma E. Smith, an insane pauper, is in Portland or Lewiston.
We think it is in Portland. Her father’s settlement was there when she arrived of age, and the evidence fails to show that she has since acquired one elsewhere. It is true that her father has since acquired a settlement in Lewiston. And it is true that a non compos mentis daughter, who continues to reside with her father, and to be supported by him, will follow his ■settlement, notwithstanding she is more than twenty-one years of age. But Emma has not continued to reside with her father since she arrived of age, nor has she been supported by him. Her mother died before she arrived of age, and her father married again; and Emma, with her father’s consent, went to live with her brother in Massachusetts. Her brother kept a store in Natick, and was postmaster; and Emma assisted him some in the store, and acted as delivery clerk in the post-office, and assisted his wife some in the house. She was there when she arrived of age. And never since that time has her father’s home been her home. At one time, she and a younger brother established a home for themselves, and her father left his wife *309and went and staid with them a short time. But the evidence fails to show that his home has ever been her home since she arrived of age. Nor has he contributed anything toward her support. She at one time borrowed five dollars of hipi, but she afterwards paid him. She has been subject to attacks of insanity, and has been sent seven times to the Insane Hospital at Augusta. But there is no proof that her father ever contributed a dollar towai’ds her support, either there or elsewhere. These attacks of insanity have not lasted for a very great length of time; and for at least nine of the twelve years following the time when she became of age, she has been a bright, active, and capable woman, and has supported herself by her .own labor. During her lucid intervals no one has exercised any control over her. She has selected her own employments and established her own homes. And never having resided in any one place for a sufficient length of time to acquire a settlement there, we think it is plain that her settlement continues to be in Portland, where her father’s settlement was when she arrived of age. R. S., c. 24, § 1, cl. II; Corinth v. Bradley, 51 Maine, 540.
In Harrison v. Portland, Judgment for plaintiff.
In Harrison v. Lewiston, Judgment for defendant.